Citation Nr: 0108221	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  96-37 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a low back disability, 
claimed as secondary to the veteran's service-connected 
disorders of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION


The veteran had active military service from September 1942 
to October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from an April 1996 rating decision, 
in which the RO, inter alia, denied the veteran's claim of 
service connection for a low back disorder, claimed as 
secondary to his service-connected disorders of the left 
lower extremity.  The veteran filed an NOD in July 1996, and 
the RO issued an SOC that same month.  The veteran filed a 
substantive appeal in August 1996.  In December 1997, the RO 
issued a Supplemental Statement of the Case (SSOC).  
Thereafter, the veteran's appeal came before the Board, 
which, in a January 1999 decision, remanded the issue on 
appeal for secondary service connection to the RO for 
additional development.  An SSOC was issued in April 2000.  


REMAND

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Waddell v. Brown, 5 Vet.App. 454, 456 (1993), 
citing Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); see also 38 C.F.R. § 
3.326 (2000).

Furthermore, very recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  See generally Holliday 
v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 2001).  
Of significance, in the present matter, is language in the 
new statute which provides:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or 
opinion is necessary to make a decision on the 
claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the 
evidence of record before the Secretary, taking 
into consideration all information and lay or 
medical evidence (including statements of the 
claimant)-

(A)  contains competent evidence that the 
claimant has a current disability, or persistent 
or recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms 
may be associated with the claimant's active 
military, naval, or air service; but

(C)  does not contain sufficient medical 
evidence for the Secretary to make a decision on 
the claim.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(d)) 
(boldface added).

A review of the veteran's service medical records does not 
reflect complaints, diagnoses, or treatment indicative of a 
low back disorder.  In September 1995, the veteran submitted 
to the RO a VA Form 21-4138 (Statement in Support of Claim), 
in which he initiated a claim for service connection for a 
low back disorder due to his "favoring my left ankle."  

In January 1997, the veteran submitted to the RO a statement 
in support of claim, in which he reported that VA medical 
doctors had related his low back pain to his service-
connected gunshot wound residuals of the heel.  

In June 1997, the veteran was medically examined for VA 
purposes.  He complained of recurrent left ankle pain with 
ambulation, as well as worsening left knee pain and low back 
pain for five years.  Following a clinical evaluation, the 
examiner's impression was chronic low back strain secondary 
to degenerative joint disease.  In addition it was noted that 
the etiology of the veteran's low back pain was the aging 
process, obesity, postural defects, and sedentary life-style.  

Subsequently, by a November 1997 rating decision, service 
connection was granted for osteoarthritis of the left knee 
and also the left ankle, and each was granted a separate 
10 percent disability evaluation.  These disabilities are in 
addition to service-connected pes planus, third degree, rated 
as 10 percent disabling; and residuals of gunshot wound, left 
heel, also rated at 10 percent.

In the Board's January 1999 remand order, it was requested 
that the RO schedule the veteran for a VA examination, and 
that the examiner "should be asked to express an opinion as 
to the medical probability that any currently demonstrated 
low back disorder is either etiologically related to or 
aggravated by a service-connected disorder, as claimed by the 
veteran" (boldface added).

In July 1999, following our remand, the veteran again 
underwentVA medical examination.  He reported chronic pain in 
his left foot, and stated that, over the years, he had 
developed chronic low back pain, with the pain occasionally 
radiating to his right leg.  The veteran reported that he had 
problems walking or sitting for any length of time, as well 
as problems with dressing himself, all due to low back pain.  
Following a clinical evaluation, the examiner's impression 
was chronic low back strain, mild scoliosis, moderate to 
severe degenerative disease of the lumbar spine.  
Furthermore, the examiner reported that the etiology of the 
low back strain was secondary to the aging process, obesity, 
sedentary lifestyle/inactivity, and postural defects.  It was 
also opined that, "it is at least as likely as not that any 
currently demonstrated low back strain is related to service 
connected injuries."

Subsequently in September 1999, in an addendum to the July 
1999 report, the examiner indicated that postural defects 
referred to the veteran's scoliosis, which resulted in 
asymmetric spine posture and stress.  Furthermore, the 
examiner reviewed the veteran's claims file, and clarified 
the previous medical impression that had been reported.  It 
was noted that the veteran suffered from chronic low back 
pain secondary to degenerative joint disease.  It was further 
noted that the veteran's low back pain was most likely 
related to his aging process, his obesity, and sedentary 
lifestyle, and less likely to his service-connected injury.  

The Board is cognizant that, in a claim for secondary service 
connection, the regulations provide that service connection 
shall be granted for a disability which is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310 (2000).  Secondary service connection may also 
be warranted for a non-service-connected disability, when 
that disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995) (en banc).

Under judicial precedent of the U.S. Court of Appeals for 
Veterans Claims, a remand by the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand order.  Where the remand orders of 
the Board are not fully complied with, the Board itself errs 
in failing to insure compliance.  Stegall v. West, 11 
Vet.App. 268 (1998).  

In this instance, the evidence of record, in particular, the 
post-remand VA medical examination, dated in September 1999, 
does not reflect the examiner considered whether the 
veteran's low back disability had been aggravated by his 
service-connected lower extremity disorders, as per the 
remand request.  The Board must therefore conclude that, 
because specific instructions given in the remand to be 
performed regarding the examination were not complied with, 
the examination does not reflect full compliance with the 
Board's instructions, and, therefore, it is inadequate for 
rating purposes.  

In this respect, the Board is not competent to make any 
inferences as to medical etiology, or degree of disability, 
as to a claim for benefits without a solid foundation in the 
record, grounded in medical evidence.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991).  Therefore, while we express regret 
at the further delay in the resolution of this claim, it is 
necessary that we request further information as to the 
veteran's condition, in the form of an addendum to the most 
recent VA examination report.  

Thus, while the Board regrets the delay involved in remanding 
this case, the matter is hereby REMANDED to the RO for the 
following development:

1. The RO should ask the veteran whether he has 
received any current treatment for his low 
back disorder.  Based upon his response, the 
RO should obtain copies of any pertinent 
treatment records referable to treatment for 
a low back disorder from the identified 
source(s), and associate them with the 
claims folder.  

2. The RO should refer the veteran's claims 
file, including this remand decision, to the 
VA examiner who conducted the most recent 
examination of the veteran.  That examiner 
should be requested to review the claims 
file, including his or her examination 
report dated September 17, 1999, and to 
express an opinion as to whether it is at 
least as likely as not that the veteran's 
low back disability was aggravated by his 
service-connected lower extremity disorders.  
All opinions expressed should be supported 
by reference to pertinent evidence.  

3. In the event the examiner who conducted the 
September 1999 examination is not available 
to perform the requested review, another 
qualified physician should review the file, 
to include the September 1999 examination, 
and provide a report addressing the 
questions set forth above.  

4. Following completion of the foregoing, the 
RO must review the claims folder and ensure 
that the aforementioned development action 
has been conducted and completed in full, 
and that all procedural development required 
by the Veterans Claims Assistance Act of 
2000 has been accomplished.  If any required 
action is incomplete, appropriate corrective 
action is to be implemented.  

5. Thereafter, the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



